DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
An internal clamping device 
Centering aid
A CNC control unit
Auxiliary drive
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
Repeats information given in the title, such as, “a method and device for spin forming.”
Uses phrases which can be implied, such as, “the invention relates” and “according to the invention.” 
Uses legal phraseology, such as, “wherein” and “means.”
Exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 1: “positioned by means of an outer support”
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1: “rotation about an axis of rotation by means of a spindle.”
Claim 1: “positioned at an inner side of the workpiece by means of an inner support.”
Claim 1: “displaced individually by means of a CNC control unit.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1:
Claim 1 recites “in particular for spin forming a vehicle wheel.” It is unclear whether applicant is claiming a method for spin forming a vehicle wheel.
Claim 1, line 12 recites “wherein at least one outer roller.” It is unclear whether this is a new outer roller or referring to the previously recited outer roller in claim 1, line 4. For examination purposes, examiner interprets it to refer to the previously recited outer roller in claim 1, line 4.
Claim 1, line 12 recites “wherein an inner roller.” It is unclear whether this is a new inner roller or referring to the previously recited inner roller in claim 1, line 8. For examination purposes, examiner interprets it to refer to the previously recited inner roller in claim 1, line 8.
Claim 1, line 13 recites “with each outer roller.” It is unclear whether this is a new outer roller or referring to the previously recited outer roller in claim 1, line 4. For examination purposes, examiner interprets it to refer to the previously recited outer roller in claim 1, line 4.



Claim 10:
Claim 10, line 3 recites “which can be driven in rotation via a drive.” It is unclear whether the spindle is being driven via a drive. For examination purposes, examiner interprets the spindle being driven by a drive.

Claim 10, line 14 recites “at least one outer roller.” It is unclear whether this is a new outer roller or referring to the previously recited outer roller in claim 10, line 5. For examination purposes, examiner interprets it to refer to the previously recited outer roller in claim 10, line 5.

Claim 10, line 14 recites “an inner roller.” It is unclear whether this is a new inner roller or referring to the previously recited inner roller in claim 10, line 8. For examination purposes, examiner interprets it to refer to the previously recited inner roller in claim 10, line 8.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US 3,779,060) view of Allwood et al. (9,597,721).

Claim 1:
Schroder discloses a method for spin forming, in particular for spin forming a vehicle wheel (column 1, lines 4-5), wherein a workpiece (fig. 2, rim blank #13) is set in rotation about an axis of rotation by means of a spindle (fig. 2, spindle #19a; column 2, lines 39-40) , and at least one outer roller (fig. 2, roll #29A) is positioned by means of an outer support (fig. 2, movable support #30 that is associated with roll #29A) at an outer side (fig. 2, movable support #30 that is associated with roll #29A) of the workpiece (rim blank #13), 
Wherein, with material thinning (see annotated fig. 2 below), an axially extending lateral region of the workpiece is shaped (see annotated fig. 2 below, where the material thinning extends axially away from spindle #19a),

    PNG
    media_image1.png
    482
    744
    media_image1.png
    Greyscale
 
and wherein at least one inner support (fig. 2, roll #29B), which is displaceable axially (fig. 2, arrow #36. See also, column 2, lines 65 to bottom of the page, and column 3, line 1), and radially (fig. 2, arrow #37. See also, column 2, lines 65 to bottom of the page, and column 3, line 1) relative to the axis of rotation (fig. 2, center axis of spindle #19a) independently (fig. 2, #29A with respective support #30, and #29B with respective support #30, where rolls #29A and #29B do not share a common movable support) of the outer support (fig. 2, roll #29A with respective support #30), wherein at least one outer roller (roll #29A) is positioned (fig. 2, roll #29A with respective support #30), wherein an inner roller (roll #29B) is associated with each outer roller (roll #29A), in that a defined shaping gap (see annotated fig. 2A below)

    PNG
    media_image2.png
    316
    564
    media_image2.png
    Greyscale


is formed between the outer roller (roll #29A) and the associated inner roller (roll #29B), and in that the inner support (roll #29B’s respective support #30) with the inner roller (roll #29B) and the outer support (roll #29A’s respective support #30) with the outer roller (roll #29A) are displaced individually (where roll #29B and respective support #30 has a tool path inside the lateral region of the rim blank/workpiece #13 and roll #29A and respective #30 has a tool path outside the lateral region of rim blank/workpiece #13. See column 2, lines 60-62 and lines 65-68) wherein a relative adjustment (fig. 2, phantom lines #33; where roll #28B moves axially [arrow #31] relative to roll #28 which moves radially to indent the workpiece #13. See also column 2, lines 49-54) between the outer roller (fig. 2, roll 28A) and the associated inner roller (fig. 2, roll 28B) and thus of the shaping gap takes place (near edge #33, fig. 2), wherein there is formed at the lateral region (fig. 2, lateral region outlined by #13) a defined wall thickness profile (fig. 2, bend #38) with different wall thicknesses (because of the independently and individually movable supports along with their respective rollers, as discussed above, through routine 
	Schroder does disclose individually by means of a CNC control unit.
	Allwood teaches a spin forming apparatus in that the inner support (column 6, lines 4-5: second support) the inner roller (fig. 16, second support roller #246 [second support not shown] where second support includes a second support roller in column 6, lines 4-5) and the outer support (fig. 16, forming arm #238.) with the outer roller (fig. 16, forming roller #236) are displaced individually (fig. 16: along with their respective supports, second roller #246 has its individual tool path inside the lateral region t1, and forming roller #238 has its individual tool path outside the lateral region t1) by means of a CNC control unit (column 5, lines 40-44: CNC for forming roller; column 6, lines 9-11: CNC for second roller), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroder to include displacement individually by means of a CNC control unit as taught by Allwood to precisely control at high speeds, the position of rollers during spin forming (Allwood at column 5, lines 41-45).

Claim 2:
Schroder in view of Allwood teaches all the elements of claim 1 (see rejection for claim 1 above). Allwood teaches wherein the at least one inner roller (fig. 16, second roller #246) and the at least one associated outer roller (fig. 16, forming roller #236) are displaced radially and axially relative to one another (column 11, lines 50-53: the forming roller #236 and second support roller #246 are relatively adjusted by a radial and axial offset) in order to shape the lateral region (fig. 16, edge #t1).
Claim 3:
Schroder in view of Allwood teaches all the elements of claim 1 (see 103 U.S.C. rejection for claim 1 above). Schroder further discloses wherein the workpiece (fig. 2, rim blank #13) is clamped (fig. 2, clamps #26) on the spindle (fig. 2, 19A), wherein a free space (see annoted fig. 3A below) remains in a central region radially (fig. 3A below, center and radially away from spindle 19A’s turn axis) inside the lateral region (fig. 3A below, where the free space is within the boundaries of the workpiece/rim blank #13).

    PNG
    media_image3.png
    513
    410
    media_image3.png
    Greyscale





Claim 4:
Schroder in view of Allwood teaches all the elements of claim 1 (see rejection for claim 1 above). Schroder further discloses wherein clamping (fig. 2, clamps #26) of workpiece (fig. 2, rim blank/workpiece #13) takes place at a part-region of the outer circumference (see annotated fig. 2 below).

    PNG
    media_image4.png
    476
    548
    media_image4.png
    Greyscale



Claim 5:
Schroder in view of Allwood teaches all the elements of claim 1 (see rejection for claim 1 above). Schroder further discloses wherein the workpiece (fig. 2, rim blank/workpiece #13) is provided with a clamping (fig. 2, clamps #26) and/or centering aid before spin forming (column 3, lines 29-35).
Claim 6:
Schroder in view of Allwood teaches the method according claim 5 (see 103 U.S.C. rejection for claim 5 above).
Schroder in view of Allwood does not teach wherein the clamping and/or centering aid is removed from the workpiece after spin forming.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroder in view of Allwood to include wherein the clamping aid is removed from the workpiece after spin forming because clamps are used to hold a workpiece during spin forming, and once spin forming is complete, it follows to remove the clamp after spin forming.

Claim 7:
Schroder in view of Allwood teaches all the elements of claim 1 (see rejection for claim 1 above). Schroder further discloses wherein an internal device is provided clamping (see fig. 2A below where this section provides a normal force to clamp #23 and serves as an abutment for rim blank/workpiece #13), by which a hub region (see annotated fig. 2 below) of the workpiece (fig. 2, rim blank/workpiece #13) is covered (fig 2A, internal clamp extends over the rim blank/workpiece #13).

    PNG
    media_image5.png
    280
    305
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    273
    406
    media_image6.png
    Greyscale

Claim 8:
Schroder in view of Allwood teaches all the elements of claim 1 (see rejection for claim 1 above). Schroder further discloses wherein the lateral region (fig. 2, outlined by the rim blank #13) is shaped as a rim base of a vehicle wheel (column 1, lines 10-12) with at least one hump (fig. 2, locking groove #39), which is formed as a thickening in the wall thickness profile (fig. 2, lock groove #39, and column 3, lines 39-41).


Claim 9:
Schroder in view of Allwood teaches all the elements of claim 8 (see rejection for claim 8 above). Schroder further discloses wherein in order to form a hump (fig. 2, locking groove #39) and/or flange region, the inner roller (fig. 2, roll #29) and the associated outer roller (fig. 2, roll #29A) are simultaneously displaced (column 3, lines 39-41) relative to one another in the radial (fig. 2, roll #29B with radial movement arrow #37 and roll #29A with radial movement arrow #35) and in the axial direction (fig. 2, roll #29B with axial movement arrow #36 and roll #29A with axial movement arrow #34).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US 3,779,060) view of Allwood et al. (9,597,721) hereafter, “Combination Schroder” and in further view of Gronert et al (4,766,752).

Claim 10:
Combination Schroder discloses a device for spin forming by the method according to claim 1 (See 35 U.S.C. 103 rejection for claim 1), having
a spindle (Schroder fig. 2, spindle #19a) which can be driven in rotation (Schroder at column 2, lines 37-39) configured to hold a workpiece (Schroder at fig. 2, rim blank/workpiece #13 is held by clamps #26),
at least one outer roller (Allwood at fig. 16, forming roller #236), which is rotatably mounted on an outer support (Allwood at column 5, lines 37-39: outer support/forming roller arm. See also fig. 16, forming roller arm #238) which is displaceable axially (Schroder fig. 2, arrow #34) and see annotated fig. 2 below, axis of rotation with arrow #34 and arrow #35). 

    PNG
    media_image7.png
    568
    530
    media_image7.png
    Greyscale

in order to position it (fig. 2, roll #29A) at the workpiece (fig. 2, rim blank/workpiece #13), and at least one inner roller (fig. 2, roll #29B), which can be positioned at an inner side (fig. 2, roll #29B) of the workpiece (rim blank/workpiece #13) opposite to the outer roller (fig. 2, roll #29A opposite to roll #29B), and
wherein the at least one inner roller (Allwood at fig. 16, second roll #246) is rotatably mounted (column 6, lines 4-6) on an inner support (column 6, lines 4-6: inner support/second support roller arm), which is mounted to be displaceable axially (Schroder at fig. 2, arrow #37) and radially (Schroder at fig. 2, arrow #36) relative to the axis of rotation (see annotated fig. 2 above) 
at least one outer roller (roll #29A) is provided, wherein an inner roller (roll #29B) is associated with each outer roller (fig. 2, roll #29A and roll #29B), in that a defined shaping gap (see fig. 2A below) is formed between the outer roller (roll #29A) and the associated inner roller (#29B),

    PNG
    media_image2.png
    316
    564
    media_image2.png
    Greyscale

and in that a CNC control unit (Allwood at column 5, lines 40-44: CNC for forming roller; column 6, lines 9-11: CNC for second roller) for individually (fig. 16: along with their respective supports, second roller #246 has its individual tool path inside the lateral region t1, and forming roller #238 has its individual tool path outside the lateral region t1) displacing (column 6, lines 9-10) the at least one inner support (column 6, lines 9-11) with the inner roller (fig. 16, second roller #246) and the at least one outer support (fig. 16, forming arm #238) with the outer roller (fig. 16, forming roller #236) is provided, wherein, in order to form a defined wall thickness profile (Schroder at fig. 2, bend #38) with different wall thicknesses (because of the independently and individually movable supports along with their respective rollers, as discussed above, through routine engineering practice different, wall thicknesses would be produced to See also column 2, lines 49-54) between the outer roller (fig. 2, roll 28A) and the associated inner roller (fig. 2, roll 28B) and of the shaping gap can take place (near edge #33, fig. 2).
Combination Schroder fails to disclose a spindle which can be driven in rotation via a drive about an axis of rotation.
Gronert teaches a spin forming apparatus with a spindle (fig. 1, holder #15, which is a spindle because #15 holds a workpiece and rotates. See also column 4, lines 15-16 and 21-22) which can be driven in rotation via a drive (column 4, line 21-22) about an axis of rotation (fig. 1, tool axis #12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Combination Schroder to include a spindle which can be driven in rotation via a drive about an axis of rotation as taught by Gronert to rotate a spindle by expedient means (Schroder at column 3, lines 45-47).

Claim 11:
Combination Schroder teaches all the elements of claim 10 (see 35 U.S.C. 103 rejection for claim 10 above), Schroder further discloses wherein a clamping device (fig. 2, clamps #26  for clamping (column 3, lines 28-30) the workpiece (fig. 2, rim blank/workpiece #13) is arranged on the spindle (fig. 2, spindle #19a), wherein a free space remains in a central region radially see fig. 3A below; where the free space is center and radially away, and within the lateral region of the rim blank #13) of the workpiece (rim blank/workpiece #13).

    PNG
    media_image3.png
    513
    410
    media_image3.png
    Greyscale



Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US 3,779,060) in view of Allwood et al. (9,597,721), in further view of Gronert et al (US 4,766,752), hereafter Combination Schroder, and in further view of Ogishi et al (US 10,549,468).

Claim 12:
Combination Schroder teaches all the elements of claim 10 (See 35 U.S.C. 103 rejection for claim 10). Schroder discloses the inner roller (fig. 2, roll #29B) and the other roller (fig. 2, roll #29).

Ogishi teaches a spin forming apparatus wherein there is provided a control device (fig. 11, control device #200) having a data memory (storage portion: column 19, line 42) in which data sets (setting information: column 19, line 31) for the displacement of rollers (column 19, lines 32-36)) for different workpiece shapes (column 19, lines 29-30) are stored (column 19, 39-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroder to include a control device having a data memory, in which data sets for displacements of the inner and the outer roller for different workpiece shapes are stored to have a library of setting information for a variety of workpieces (column 19, lines 29-31).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US 3,779,060) view of Allwood et al. (9,597,721) and in further view of Gronert et al (4,766,752), hereafter, “Combination Schroder”, and in further view of Minoguchi (US 2008/0314113 A1).

Claim 13:
Combination Schroder teaches all the elements claim 10 (See 35 U.S.C. 103 rejection for claim 10) above.

Minoguchi teaches a spin forming device (fig. 2D) wherein at least one of the rollers (fig. 2D, roller dies #22) is provided with an auxiliary drive (paragraph [0033], last 3 lines) for driving the roller (roller dies #22) in rotation (paragraph [0033], last 3 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Combination Schroder to include wherein at least one of the rollers is provided with an auxiliary drive for driving the roller in rotation to reduce tool chatter, and promote consistency and quality of workpieces by harmonizing surface speeds of the workpiece and the roller, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker (US 3,601,450) teaches a vehicle wheel and method using spin forming. However, Baker does not teach movable roller supports.
Kemmerer (US 5,533,261) teaches a method for producing a vehicle wheel using spin forming. However Kemmerer it is unclear whether there is shaped a defined gap between an axially and radially displaceable outer roller and inner roller.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARVIN MERCADO/Examiner, Art Unit 3725                                                                                                                                                                                                        3/6/2021